
	

113 HCON 116 IH: Congratulating the Sailors of the United States Submarine Force upon the completion of 4,000 ballistic missile submarine (SSBN) deterrent patrols.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 116
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Kilmer (for himself, Mr. Courtney, Mr. Langevin, Mr. Forbes, and Mr. Gallego) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
		
		CONCURRENT RESOLUTION
		Congratulating the Sailors of the United States Submarine Force upon the completion of 4,000
			 ballistic missile submarine (SSBN) deterrent patrols.
	
	
		Whereas the Sailors of the United States Submarine Force recently completed the 4,000th deterrent
			 patrol of a ballistic missile submarine (SSBN);
		Whereas this milestone is significant for the Submarine Force, its crews and their families, the
			 United States Navy, and the entire country;
		Whereas this milestone was reached through the combined efforts and impressive achievements of all
			 of the submariners who have participated in such patrols since the first
			 patrol of USS George Washington (SSBN 598) in 1960;
		Whereas, as a result of the dedication and commitment to excellence of the Sailors of the United
			 States Submarine Force, ballistic missile submarines have always been
			 ready and vigilant, reassuring United States allies and deterring anyone
			 who might seek to do harm to the United States or United States allies;
		Whereas the national maritime strategy of the United States recognizes the critical need for
			 strategic deterrence in today's uncertain world;
		Whereas the true strength of the ballistic missile submarine lies in the extremely talented and
			 motivated Sailors who have voluntarily chosen to serve in the submarine
			 community; and
		Whereas the inherent stealth, unparalleled firepower, and nearly limitless endurance of the
			 ballistic missile submarine provide a credible deterrence for any enemies
			 that would seek to use force against the United States or United States
			 allies: Now, therefore, be it
	
		That Congress—
			(1)congratulates the Sailors of the United States Submarine Force upon the completion of 4,000
			 ballistic missile submarine (SSBN) deterrent patrols; and
			(2)honors and thanks the crews of ballistic missile submarines and their devoted families for their
			 continued dedication and sacrifice.
			
